Title: General Orders, 21 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Saturday July 21st 1781
                     Parole Providence
                     Countersigns PrudenceBrenton
                  
                  For the day Tomorrow
                  Brigadier General HuntingtonLieutenant Colonel JohnsonFor Picquet  Major KnapInspector   Captain WarnerAt a General Court Martial whereof Colonel Putnam is President—Stephen Dodge Soldier in the second regiment of Light Dragoons charged with "Desertion and reinlisting in the York Levies" was tried found Guilty and sentenced to receive one Hundred Lashes on his bare back.
                  Jonathan Day Soldier in the above regiment charg’d as above, was tried found guilty and sentenced to receive one hundred Lashes on his bare back.
                  Cornelius Corbett Soldier in the 10th Massachusetts regiment charged with "attempting the life of Ensign Moses Carlton" was tried and found Guilty of a breach of Article 5 Section 2d of the Rules and Articles of War and sentenced to receive one hundred Lashes on his bare back.
                  The Commander in Chief approves the foregoing sentences.
               